PER CURIAM.
This is an appeal from an order admitting a will to probate entered by a circuit judge presiding in the county Judge’s Court of Escambia County, Florida, in the absence of the county judge.
The principal question before the court below was whether the decedent’s will had been revoked by her prior to her death. Extensive evidence was given by numerous witnesses presented both by the proponents and the contestants of the will. The evidence thus given required findings of fact to be made by the trier of fact, who in this case was an able and experienced trial judge. Having heard the witnesses presented by the parties, the trier of fact resolved the evidence in favor of the proponents of the will and entered his order admitting same to probate.
We have reviewed the record on appeal, briefs, and arguments submitted to the court and upon consideration thereof it appears that the judgment appealed is supported by the evidence considered by the lower court.
Accordingly, the judgment of the court below must be and is hereby affirmed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.